             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                      1:21-cv-00056-MR-WCM

AMR S. ELAGUIZY,                      )
                                      )
                Plaintiff,            )
v.                                    )                     ORDER
                                      )
EVERGREEN PACKAGING, LLC              )
A Tennessee Limited Liability Company )
                                      )
                Defendants.           )
                                      )

      This matter is before the Court on the Motion for Admission Pro Hac

Vice and Affidavit (Doc. 5) filed by Julie K. Adams. The Motion indicates that

Ms. Adams, a member in good standing of the Bar of this Court, is local counsel

for Defendant Evergreen Packaging, LLC and that she seeks the admission of

Russell W. Jackson, who the Motion represents as being a member in good

standing of the Bar of the State of Tennessee. It further appears that the

requisite admission fee has been paid.

      Accordingly, the Court GRANTS the Motion (Doc. 5) and ADMITS

Russell W. Jackson to practice pro hac vice before the Court in this matter

while associated with local counsel.
                                         Signed: March 25, 2021




      Case 1:21-cv-00056-MR-WCM Document 6 Filed 03/25/21 Page 1 of 1
